DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2021
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 20 for a method and system of treating blood pressure disorder in a patient comprising determine a future anticipated contraction of an atrium of the heart, delivering to a ventricle of the hear associated with the atrium, stimulation pulses a pacing time interval before the future anticipated contraction of the atrium, reducing blood pressure of the patient to below the pretreatment blood pressure by at least one of reduced ventricular filling or increased atrial stretch has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claims 1 and 20.
Concerning independent claim 15, for a method for reducing blood pressure of a patient, the method comprising sensing whether a natural excitation occurs between delivery of the stimulation pulses; when the natural excitation occurs, inhibiting delivery of next stimulation pulses to the atrium and the ventricle; when an amount of sensed natural excitations exceeds a predetermined higher threshold over a given time frame, identifying the natural heart rate as higher than the first delivery rate, and increasing the first delivery rate to a second delivery rate that is higher than the natural heart rate; and when an amount of sensed natural excitations is lower than a predetermined lower threshold over a given time frame, decreasing the first delivery rate to a third delivery rate to avoid over-excitation of the heart.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792